Citation Nr: 0934974	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  01-03 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for a right foot disability, status post fractures 
of the third, fourth, and fifth long bones of the right foot.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

3.  Entitlement to service connection for a pulmonary 
embolism.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION


The Veteran served in the Army National Guard with various 
periods of training, including a period in July 1976 during 
which he incurred his service-connected right foot disability 
(residuals of fractures of the right foot).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction is currently with the 
RO in Atlanta, Georgia.  

In November 2003, the Veteran testified at a hearing before a 
Veterans Law Judge who is no longer employed by the Board.  
In an April 2006 writing, the Veteran indicated that he did 
not want another hearing with a different Veterans Law Judge.  
See 38 C.F.R. § 20.707 (2005).  

The Board has decided this issue in two previous decisions, 
dated in April 2006 and November 2006.  In August 2006, the 
Board, on its own motion, vacated the April 2006 Board 
decision in order to consider additional evidence the Veteran 
had submitted.  See 38 C.F.R. § 20.904 (2006).  The Board 
then issued a de novo decision in November 2006, which took 
into consideration the additional evidence.  The Veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  

In a September 2008 decision, the Court vacated the November 
2006 Board decision and remanded the matter to the Board for 
further action consistent with that decision.  

Based on a May 2006 statement of the Veteran, it appears the 
he may be raising additional issues, including an issue under 
38 U.S.C.A. § 1151, though this is unclear.  These issues 
have not yet been addressed by the RO so the Board has no 
jurisdiction to address the issues.  38 U.S.C.A. § 7104.  
This matter is referred to the RO for appropriate action.  
The Veteran should clearly indicate to the RO what new claims 
he is raising.   

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.  

REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated). 

A notice or disagreement is a written communication from a 
claimant or the claimant's representative expressing 
dissatisfaction or disagreement with the adjudication by the 
RO and a desire to contest the result.  38 C.F.R. § 20.201.  
No special wording is required, but the document must be in 
terms which can reasonably be construed as disagreement with 
the determination and a desire for appellate review.  Id.  

In April 1999, the RO received from the Veteran a statement 
in which he stated that he could not stand on his foot long 
enough to hold a job and that he was having bad chest pains 
and trouble breathing.  He also submitted records of private 
medical treatment for an acute pulmonary embolism.  

In May 1999, the RO received from the Veteran a VA FORM 21-
8940, VETERAN'S APPLICATION FOR INCREASED COMPENSATION BASED 
ON UNEMPLOYABILITY.  

In the February 2000 rating decision, the RO denied service 
connection for pulmonary embolism, 'entitlement to individual 
unemployability', and a rating higher than 30 percent 
disabling for residuals, fracture of 3rd, 4th, and 5th long 
bones of the right foot.  

In December 2000, the Veteran submitted a writing in which he 
stated as follows (capitalization corrected):  

I am still having difficulty standing a 
period of time on right foot, and I 
reapeal for a 50 % increase because my 
health is failing me and I, also like to 
reapeal a increase on pulamountrary 
embolism.  And I, am trying to make it 
but right foot want let me stand 8 hours 
and its hard for me to make it.  I like 
to reapeal for at lease 50% or more  
Thank you want to appeal for 50% 
increase.  

This document expresses dissatisfaction with all 
determinations in the February 2000 rating decision.  The 
Veteran stated that he wanted to appeal the decision 
regarding a pulmonary disability.  He also stated that he was 
trying to make it but his right foot would not permit him to 
stand for 8 hours.  

This statement echoes his statement in the 21-8940 of "I 
have trouble standing cant stand on right foot for long 
period of time."  He indicated that he wished to appeal the 
decision and desired at least a 50 percent rating.  This all 
tends to show that the Veteran desired to appeal all issues 
denied in the rating decision.  His statement at the end of 
the document that he wanted to appeal for a 50 percent 
increase did not somehow negate the intent expressed in the 
rest of that document.  

The Board thus finds that the statement received from the 
Veteran in December 2000 was a notice of disagreement as to 
all issues decided in the February 2000 rating decision.  

Service connection for a pulmonary embolism

The record is absent for evidence that a statement of the 
case has been issued in response to that notice of 
disagreement with the denial of service connection for a 
pulmonary embolism.  Because the filing of a notice of 
disagreement initiates appellate review, the claim must be 
remanded for the preparation of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  

TDIU

Given the manner in which the Veteran filed his claim and his 
December 2000 Notice of Disagreement, it is clear that 
whether a total rating based on individual unemployability is 
warranted is part of his claim for an increased rating.  A 
higher rating due to the Veteran's right foot disability is 
what is at issue whether a higher rating is warranted based 
on the criteria specific to his foot disability, the more 
general criterion of individual unemployability, or 
extraschedular considerations.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Since the RO last reviewed this issue 
additional evidence has been submitted by the Veteran 
pertinent to his claim, including his lay statements 
regarding unemployability and questions of arthritis of his 
right foot.  

On Remand, the RO should readjudicate the issue of whether an 
increased evaluation is warranted for the Veteran's right 
foot disability, including whether such rating is warranted 
under the criteria listed in the diagnostic code applicable 
to his right foot disability or whether a higher rating is 
warranted based on the narrower criteria of 38 C.F.R. § 4.16.  
If the benefits sought are not granted in full, the RO should 
issue a supplemental statement of the case addressing all 
pertinent evidence and providing the Veteran with reference 
to the appropriate regulations, including the regulations 
governing assignment of ratings based on individual 
unemployability.  

Additionally, notice required by 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 (implementing the Veterans Claims 
Assistance Act of 2000) is deficient.  Corrective notice 
should be provided to the Veteran on Remand.  

The September 2008 Court decision

In a February 2004 Remand, the Board specified that VA afford 
the Veteran a medical examination.  The Veteran underwent a 
VA medical examination in December 2004.  

In the September 2008 decision, the Court determined that 
this examination was inadequate.  

The Veteran's right foot disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 5284 a 
40 percent rating is warranted if the Veteran has loss of use 
of his foot.  Loss of use of a foot is held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 4.63.  Determination of such is to be 
made on the basis of whether the actual remaining function of 
the foot, such as balance and propulsion, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Id.  

In its September 2008 decision, the Court stated that the 
only rationale provided by the VA for why the Veteran did not 
have loss of use of his right foot was that the Veteran was 
ambulatory.  This rationale, the Court determined, does not 
suggest that the Veteran has more use of his right foot that 
that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  

Similarly, the Court found that the examiner's statement that 
the Veteran attends recreational therapy and lifts weights 
was not persuasive because it lacked specificity about what 
kind of recreational therapy he attends and whether it 
involves his right foot.  Also troubling to the Court was 
that the examiner did not include any discussion as to the 
Veteran's balance or propulsion with regard to his right 
foot.  The Court stated that a remand was required to provide 
the Veteran with a new medical examination of his right foot.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with 
regard to the February 2000 denial of 
service connection for a pulmonary 
embolism.  

2.  Send the Veteran a corrective VCAA 
notice letter that satisfies the 
requirements of 38 C.F.R. § 5103, 
38 C.F.R. § 3.159, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
This letter should include notice 
addressing the evidence and information 
required to substantiate the Veteran's 
claim for an increased rating, including 
notice as to the requirements of a total 
rating based on individual 
unemployability, and notice as to the 
information and evidence needed to 
substantiate his claim for service 
connection for a pulmonary embolism.  

3.  After allowing for a reasonable period 
for the Veteran to respond to the above 
letter, schedule the Veteran for a VA 
examination of his right foot.  The claims 
file and a copy of this REMAND must be 
provided to the examiner, the examiner 
must review the claims file in conjunction 
with the examination and the examiner must 
annotate the examination report as to 
whether he or she has reviewed the claims 
file.  

Of note is that the examiner must provide 
a meaningful rational for all opinions 
rendered.  In this regard, based on the 
Court decision in this case, a listing of 
facts coupled with conclusions is not an 
adequate examination.  

In addition to the standard evaluation of 
a foot disability, the examiner is asked 
to specifically address the following:  

(a)  Whether the Veteran has loss of use 
of his right foot.  The examiner is asked 
to explain his or her determination in 
terms of the remaining function of the 
Veteran's right foot including a 
discussion of propulsion and balance.  
This should include a discussion, not 
merely a conclusion, as to how the 
remaining use of the Veteran's right foot 
compares with the effective function that 
he would have if he had undergone 
amputation below the right knee and been 
fitted with a suitable prosthetic 
appliance.  Any reference to recreational 
or other activities engaged in by the 
Veteran should include a discussion as to 
how his right foot is involved in such 
activities.  

(b)  Whether the Veteran's service-
connected disability renders him unable to 
obtain and follow a substantially gainful 
occupation.  

4.  If the benefit sought for the 
Veteran's service connected right foot 
disability, including a 100 percent 
rating, is not granted in full, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow for an appropriate time to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




